Exhibit 10.1

 

AMENDMENT NO. 1 TO

TERM LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO TERM LOAN AND SECURITY AGREEMENT, dated as of July 26,
2010 (this “Amendment No. 1”), is by and among Wells Fargo Bank, National
Association (as successor by merger to Wachovia Bank, National Association), in
its capacity as administrative agent for the Lenders (as hereinafter defined)
pursuant to the Loan Agreement defined below (in such capacity, “Agent”), the
parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), CPG International I Inc., a Delaware corporation (“CPG
I”), Scranton Products, Inc., a Delaware corporation (“Scranton”), AZEK Building
Products, Inc., a Delaware corporation (“AZEK”), Procell Decking Inc., a
Delaware corporation (“Procell”, and together with CPG I, Scranton and AZEK,
each individually a “Borrower” and collectively, “Borrowers”), CPG International
Inc., a Delaware corporation (“Parent”), Santana Products Inc., a Delaware
corporation (“Santana”), CPG Sub I Corporation, a Delaware Corporation (“Sub
I”), Vycom Corp., a Delaware corporation (“Vycom”) and Sanatec Sub I
Corporation, a Delaware corporation (“Sanatec”, and together with Parent,
Santana, Sub I, Vycom, each individually a “Guarantor” and collectively
“Guarantors”).

 

W I T N E S S E T H :

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agents on behalf of Lenders) made
loans to Borrowers as set forth in the Term Loan and Security Agreement, dated
February 29, 2008, by and among Agent, Lenders, Borrowers and Guarantors (as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”) and other agreements,
documents and instruments referred to therein or at any time executed or
delivered in connection therewith or related thereto, including, without
limitation, this Amendment No. 1 (all of the foregoing, including the Loan
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

 

WHEREAS, Borrowers have requested that Agent and Lenders agree to make certain
amendments to the Loan Agreement, and Agent and Lenders are willing to make such
amendments, subject to the terms and conditions set forth herein; and

 

WHEREAS, by this Amendment No. 1, Agent, Lenders, Borrowers and Guarantors
intend to evidence such amendments;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

1.        Definitions.

 

(a)      Additional Definition.  As used herein or in the Financing Agreements,
the term “Amendment No. 1” shall mean Amendment No. 1 to Loan Agreement, dated
as of July 26, 2010 by and among Borrowers, Guarantors, Agent and Lenders, and
the Loan Agreement and the other Financing Agreements shall be deemed and are
hereby amended to include, in addition and not in limitation, such definition.

 

(b)      Interpretation.  For purposes of this Amendment No. 1, all terms used
herein which are not otherwise defined herein, including but not limited to,
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Loan Agreement as amended by this Amendment No. 1.

 

--------------------------------------------------------------------------------


 

2.        Amendments.

 

(a)      Excess Cash Flow.  The definition of “Excess Cash Flow” in Section 1.65
of the Loan Agreement is hereby deleted in its entirety.

 

(b)      Maturity Date.  The definition of “Maturity Date” in Section 1.104 of
the Loan Agreement is hereby amended by replacing the date “February 28, 2011”
therein with “April 30, 2012”.

 

(c)      Amortization.  The last row of the table in Section 2.1(b) of the Loan
Agreement is hereby deleted in its entirety and substituting the following
therefor:

 

March 31, 2011

 

$62,500

 

June 30, 2011

 

$62,500

 

September 30, 2011

 

$62,500

 

December 31, 2011

 

$62,500

 

March 31, 2012

 

$62,500

 

Maturity Date

 

$23,937,500 or the remaining outstanding principal amount of the Term Loan

 

 

(d)      Mandatory Prepayments.  Section 2.2(b)(iv) is hereby deleted in its
entirety and substituting the following therefor: “[Reserved.]”.

 

(e)      Perfection of Security Interest.  Section 5.3(d) is hereby amended by
inserting the following at the end thereof:  “or as to the deposit accounts
listed in item 3.(b)(ii) of the Supplemental Information Certificate attached to
the Amendment No. 1.”

 

3.        Representations, Warranties and Covenants.  Each Borrower and
Guarantor, jointly and severally, represents and warrants to Agents and Lenders
as follows, which representations and warranties are continuing and shall
survive the execution and delivery hereof, the truth and accuracy which are a
continuing condition of the making or providing of any Loans to Borrowers:

 

(a)      this Amendment No. 1 has been duly authorized, executed and delivered
by all necessary action of each Borrower and Guarantor, and is in full force and
effect, and the agreements and obligations of each Borrower and Guarantor
contained herein constitute legal, valid and binding obligations of Borrowers
and Guarantors enforceable against Borrowers and Guarantors in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar law limiting
creditors’ rights generally and by general equitable principles;

 

(b)      no action of, or filing with, or consent of any Governmental Authority,
and no approval or consent of any other Person, is or will be required to
authorize, or is or will be otherwise required in connection with, the
execution, delivery and performance by any Borrower or Guarantor of this
Amendment No. 1;

 

(c)      on the date hereof and after giving effect hereto, no Default or Event
of Default exists or has occurred and is continuing; and

 

(d)      the representations and warranties contained in Section 8 of the Loan
Agreement are true and correct in all material respects on and as of the date
hereof (except to the extent stated to relate to an earlier date) and after
giving effect hereto and to the Supplemental Information Certificate attached as
Annex hereto (the “Supplemental Information Certificate”).

 

--------------------------------------------------------------------------------


 

4.        Conditions Precedent.  This Amendment No. 1 and the amendments
contained herein shall only be effective upon the satisfaction of each of the
following conditions precedent in a manner satisfactory to Agent:

 

(a)      Agent shall have received counterparts of this Amendment No. 1, duly
authorized, executed and delivered by Borrowers, Guarantors, Agent and Lenders;

 

(b)      no Default or Event of Default shall exist or have occurred and be
continuing after giving effect hereto;

 

(c)      the Lenders, as consideration for the execution of this Amendment
No. 1, shall have received payment of an amendment fee equal to 0.25% of the
respective outstanding principal amounts of Term Loans of such Lenders; and

 

(d)      the Agent shall have received a fully executed copy of the Amendment
No. 2 to the Loan and Security Agreement, dated February 13, 2008, by and among
Scranton, AZEK and Procell, as borrowers, Parent, CPG I, Santana, Sub I, Vycom,
and Sanatec, as guarantors, the parties hereto from time to time as lenders,
General Electric Capital Corporation, as syndication agent, and the Agent as the
agent, in form and substance satisfactory to the Agent.

 

5.        General.

 

(a)      Effect of this Amendment.  Except as expressly provided herein, no
other changes or modifications to the Financing Agreements are intended or
implied, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
date hereof.  To the extent any conflict exists between the terms of this
Amendment No. 1 and the other Financing Agreements, the terms of this Amendment
No. 1 shall control.

 

(b)      Waiver.  The disclosures in the Supplemental Information Certificate
shall be deemed to have been provided at such time as was required under the
Financing Agreements and all current and past Defaults or Events of Default, if
any, that would have occurred solely as a result of any delay by the Borrower or
the Guarantors in providing such disclosures at the time otherwise required
under the Financing Agreements, are hereby waived.  This waiver shall be
effective only to the extent specifically set forth herein and shall not (a) be
construed as a waiver of any breach, Default or Event of Default other than as
specifically waived herein nor as a waiver of any breach, Default or Event of
Default of which the Lenders have not been informed by the Borrowers or the
Guarantors, (b) affect the right of the Lenders to demand compliance by the
Borrowers and the Guarantors with all terms and conditions of the Financing
Agreements, except as specifically modified or waived by this Amendment No. 1,
(c) be deemed a waiver of any transaction or future action on the part of the
Borrowers or the Guarantors requiring the Lenders’ or the Required Lenders’
consent or approval under the Financing Agreements, or (d) except as waived
hereby, be deemed or construed to be a waiver or release of, or a limitation
upon, the Agent’s or the Lenders’ exercise of any rights or remedies under the
Financing Agreements, whether arising as a consequence of any Default or Event
of Default which may now exist or otherwise, all such rights and remedies hereby
being expressly reserved.

 

(c)      Governing Law.  The validity, interpretation and enforcement of this
Amendment No. 1 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

(d)      Jury Trial Waiver.  BORROWERS, GUARANTORS, AGENT AND LENDERS HEREBY
WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AMENDMENT NO. 1 OR ANY OF THE OTHER

 

--------------------------------------------------------------------------------


 

FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT NO. 1 OR ANY OF
THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE.  BORROWERS, GUARANTORS, AGENT AND LENDERS HEREBY
AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR,
THE AGENT OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AMENDMENT NO. 1 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e)      Binding Effect.  This Amendment No. 1 shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
permitted assigns.

 

(f)       Entire Agreement.  This Amendment No. 1 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.

 

(g)      Counterparts, etc.  This Amendment No. 1 may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 1.

 

(h)      Expenses.  The Borrowers agrees to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment No.1, including without limitation the reasonable fees and
expenses of the Agent’s legal counsel.

 

(i) No Actions, Claims, Etc.  As of the date hereof, each of the Borrowers and
the Guarantors hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such Persons, or failure of such
Persons to act under the Financing Agreements on or prior to the date hereof.

 

(j)  General Release.  In consideration of the Agent’s and the Lenders’
willingness to enter into this Amendment No.1, each of the Borrowers and
Guarantors hereby releases and discharges the Agent, the Lenders and the Agent’s
and the Lender’s respective predecessors, successors, assigns, officers,
managers, directors, employees, agents, attorneys, representatives, and
affiliates (hereinafter all of the above collectively referred to as the “Bank
Group”), from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands, and causes of
action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, excluding, however, any claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever to the extent resulting from the gross
negligence or willful misconduct of such member of the Bank Group, which any
Borrower or Guarantor may have or claim to have against any of the Bank Group in
any way related to or connected with the Financing Agreements and the
transactions contemplated thereby prior to the date hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed as of the date first written above.

 

 

Agent:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

/s/ Jacob Petkovich

 

Name: Jacob Petkovich

 

Title: Director

 

 

 

 

 

 

 

Lenders:

 

 

 

 

BLACKROCK CORPORATE HIGH YIELD FUND, INC.

 

BLACKROCK CORPORATE HIGH YIELD FUND III, INC.

 

BLACKROCK HIGH INCOME SHARES

 

BLACKROCK CORPORATE HIGH YIELD FUND VI, INC.

 

BLACKROCK CORPORATE HIGH YIELD FUND V, INC.

 

 

 

 

 

 

 

By

/s/ AnnMarie Smith

 

Name: AnnMarie Smith

 

Title: Authorized Signatory

 

 

 

 

 

 

 

AEA MIDDLE MARKET DEBT FUNDING LLC

 

 

 

 

 

 

 

By

/s/ Joseph D Carrabino Jr.

 

Name: Joseph D Carrabino Jr.

 

Title: President

 

[AMENDMENT NO. 1 TO TERM LOAN AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed as of the date first written above.

 

 

Borrowers:

 

 

 

CPG INTERNATIONAL I INC.

 

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name: Amy C. Bevacqua

 

Title: Vice President

 

 

 

 

 

 

SCRANTON PRODUCTS INC

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name: Amy C. Bevacqua

 

Title: Vice President

 

 

 

 

 

 

 

AZEK BUILDING PRODUCTS, INC.

 

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name: Amy C. Bevacqua

 

Title: Vice President

 

 

 

 

 

 

 

PROCELL DECKING INC.

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name: Amy C. Bevacqua

 

Title: Vice President

 

[AMENDMENT NO. 1 TO TERM LOAN AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed as of the date first written above.

 

 

Guarantors:

 

 

 

CPG INTERNATIONAL INC.

 

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name: Amy C. Bevacqua

 

Title: Vice President

 

 

 

 

 

 

 

SANTANA PRODUCTS INC.

 

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name: Amy C. Bevacqua

 

Title: Vice President

 

 

 

 

 

 

 

CPG SUB I CORPORATION

 

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name: Amy C. Bevacqua

 

Title: Vice President

 

 

 

 

 

 

 

VYCOM CORP.

 

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name: Amy C. Bevacqua

 

Title: Vice President

 

 

 

 

 

 

 

SANATEC SUB I CORPORATION

 

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name: Amy C. Bevacqua

 

Title: Vice President

 

[AMENDMENT NO. 1 TO TERM LOAN AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------